Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTIONS

2.	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent '005 application as U.S. 10,774,367.

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

NON-PRIOR ART REJECTIONS

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

s' in step (b) of independent claim 1 lacks proper antecedent basis.  Correction is required.

B)	These claims are further indefinite because 'the amplification step (c)' and 'amplifying the nucleic acid in step (c)' in the two 'wherein' clauses at the end of independent claim 1 lack proper antecedent basis, as step (c) recites 'exposing' and 'immobilizing', not 'amplifying'.  Correction is required.

C)	Claims 7-8 are further indefinite because although claim 7 recites 'wherein step (b) comprises treating…', step (b) of claim 1 recites 'amplifying', which is not consistent with the further 'treating' step.  Clarification is required.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 3, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,774,367.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and the instant claims are related as species-genus.  That is, the instant claims are broader in that they do not require 'providing' a sample, but using a 'provided' sample.

PRIOR ART REJECTION

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 4-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over either of Adey et al. (2010) or Xi et al. (US 2015/0337298; effective filing date May 23 2014)[both of record in the parent '005 application], in view of Gormley et al. (US 2008/0108515; now made of record by the examiner).
These claims are drawn to a method comprising: on a provided sample, lysing cells to form a lysate; amplifying nucleic acids in the lysate by tagmentation, wherein there is no nucleic acid purification from the lysate; exposing amplified nucleic acids to a solid surface having immobilized primers; and clonally amplifying immobilized nucleic acids to generate clusters.
Adey et al. teaches a method comprising: on a provided sample, lysing cells to form a lysate, and amplifying nucleic acids in the lysate by tagmentation, wherein there is no nucleic acid purification from the lysate (see page 10 - 'Constructing genomic libraries directly from bacterial colonies'; see page 11, paragraph bridging the columns; see page 14 - 'Direct colony-based library preparation'.
Xi et al. also teaches a method comprising: on a provided sample, lysing cells to form a lysate, and amplifying nucleic acids in the lysate by tagmentation, wherein there is no nucleic acid purification from the lysate (see paragraph 0295).
Neither Adey et al. nor Xi et al. teaches exposing nucleic acids to a solid surface having immobilized primers; and clonally amplifying immobilized nucleic acids to generate clusters.
Gormley et al. discloses exposing nucleic acids to a solid surface having immobilized primers, and clonally amplifying immobilized nucleic acids to generate clusters (see Fig. 2 and paragraphs 0007, 0010, 0016-0018, 0021, 0024-0029, 0066, 0081, 0088-0098, and 0109).
One of ordinary skill in the art would have been motivated to modify the method of either of Adey et al. or Xi et al. by adding the steps of exposing tagmented/amplified nucleic acids to a solid surface having immobilized primers, and clonally amplifying immobilized nucleic acids to generate clusters, because such solid-phase, clonal amplification followed by sequencing was conventional in the prior art, as indicated by Gormley et al.  The dependent claim limitations merely relate to conventional sample lysis reagents, or routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not support unobviousness (see M.P.E.P. 2144.05).  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

CONCLUSION

8.	Claim 3, requiring a blood sample, and claims 12-13, requiring an FFPE sample, are free of the prior art, but are rejected for another reason.  No claims are allowable.  The reasons for allowable subject matter are the same as provided in the Office action mailed 05/27/20 during the prosecution of the parent '005 application.

9.	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/01/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637